Citation Nr: 1508462	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for symptomatic regional myositis of the right hip.

2.  Entitlement to an increased rating greater than 10 percent for chronic synovitis of the right acromioclavicular joint.

3.  Entitlement to service connection for right hand numbness to include as secondary to a service-connected right shoulder disability and also under 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and Jackson, Mississippi, respectively.  The Veteran's claims file is currently under the jurisdiction of the RO in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating greater than 10 percent for a service-connected right shoulder disability and entitlement to service connection for right hand numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating greater than 10 percent for a service-connected right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating greater than 10 percent for a right hip disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

By an October 2011 rating decision, the RO awarded an increased rating of 10 percent, but no greater, for the Veteran's service-connected right hip disability, effective June 27, 2011.  The Veteran filed a notice of disagreement in December 2011.  In April 2012, the RO issued a statement of the case, and in April 2012, the Veteran perfected his appeal.  However, during his March 2014 hearing before the Board, the Veteran withdrew his appeal regarding his claim for entitlement to an increased rating for his service-connected right hip disability.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to an increased rating greater than 10 percent for a service-connected right hip disability, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating greater than 10 percent for a service-connected right hip disability is dismissed.


REMAND

I.  Right Hand Numbness

The Veteran contends that service connection for right hand numbness is warranted based upon two different theories of entitlement.  In the first instance, the Veteran alleges that service connection is warranted because his right hand numbness was caused or aggravated by his service-connected right shoulder disability.  In the alternative, the Veteran contends that compensation for right hand numbness is warranted under 38 U.S.C.A. § 1151 based upon improper medical care or treatment rendered during his April 2010 right shoulder surgery.

Review of the claims file reflects that the Veteran was provided with a VA examination in September 2010 with regard to his right hand disability.  The examiner concluded that the Veteran's right hand numbness was not related to his service-connected right shoulder disability.  While the VA examiner reviewed the Veteran's claims file and provided supporting rationale for the opinion stated, the Board finds the opinion to be lacking in two critical components.  Initially, the Board observes that the examiner did not consider or address the possibility that the Veteran's right hand numbness has been aggravated by his service-connected right shoulder disability.  Second, although the examiner noted the Veteran's reports that he began experiencing right hand numbness immediately after his right shoulder surgery in April 2010, the examiner does not appear to have considered these statements in the opinion provided, as the Veteran's reported symptomatology was not addressed.  Accordingly, the Veteran should be provided with a new VA examination to consider the etiology of his right hand numbness.

Additionally, the Veteran has raised the issue of entitlement to compensation for right hand numbness under the provisions of 38 U.S.C.A. § 1151.  Although this theory of entitlement was acknowledged by the RO in its February 2013 statement of the case, the record does not reflect that the RO undertook any development pertaining to this theory.  Accordingly, the RO should take appropriate action, including but not limited to, obtaining an appropriate medical opinion to fully develop the Veteran's 38 U.S.C.A. § 1151 theory that his right hand numbness was caused by improper care rendered during his April 2010 right shoulder surgery.

II.  Right Shoulder Disability

During his March 2014 hearing before the Board, the Veteran testified that the most recent VA examination addressing the severity of his right shoulder disability, conducted in September 2011, was not an accurate reflection of his right shoulder disability.  Specifically, he alleged that his right shoulder flexion was limited to 90 degrees, and that the September 2011 VA examiner's finding of right shoulder flexion to 180 degrees was flawed because the examiner raised his arm for him, and did not determine the right shoulder range of motion based upon the Veteran's ability to raise his arm.  Review of the September 2011 examination report does not reflect whether the range of motion stated was active range of motion or passive range of motion.  Additionally, during his March 2014 hearing, the Veteran reported additional functional limitations caused by his right shoulder disability which were not noted during the September 2011 VA examination, suggesting that his right shoulder disability may have worsened in severity since his last examination.  Accordingly, as the September 2011 VA examination may not reflect an accurate assessment of the severity of the Veteran's service-connected right shoulder disability, the Veteran should undergo a new VA examination to determine the current severity of his service-connected right shoulder disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his current right hand numbness.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right hand numbness was caused or aggravated by the Veteran's service-connected right shoulder disability.  The examiner must specifically address the Veteran's lay statements that he developed right hand numbness immediately following an April 2010 right shoulder surgery, and that those symptoms have continued since that time.  For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for all opinions must be provided.

2.  The RO should take appropriate action including, but not limited to, obtaining an appropriate medical opinion, to fully develop the Veteran's 38 U.S.C.A. § 1151 theory that his right hand numbness was caused by improper care rendered by VA during his April 2010 right shoulder surgery.

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right shoulder disability.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  The VA examiner must report all pertinent symptomatology and findings in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must state the active range of motion of the right shoulder, in degrees, noting the normal range of motion of the shoulder for comparison.  The examiner must also state whether there is any evidence of dislocation of the right shoulder, nonunion with loose movement, or malunion of the right shoulder.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  The examiner must state whether there is any functional loss caused by the Veteran's right shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe the functional limitations resulting from the Veteran's right shoulder disorder.  A complete rationale for all opinions must be provided. 

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


